United States Court of Appeals,

                            Fifth Circuit.

                           Summary Calendar

                       Nos. 94-40295, 94-50337.

           Richard James RANDLE, Petitioner-Appellant,

                                  v.

   Wayne SCOTT, Director, Texas Department of Criminal Justice,
Institutional Division, Respondent-Appellee.

           Richard James RANDLE, Petitioner-Appellant,

                                  v.

                   Wayne SCOTT, Respondent-Appellee.

                             Feb. 1, 1995.

Appeal from the United States District Court for the Eastern
District of Texas.

     Appeal from the United States District Court for the Western

District of Texas.

Before JONES, BARKSDALE and BENAVIDES, Circuit Judges.

     PER CURIAM:

     This is a consolidated appeal from denials of federal habeas

relief in similar proceedings instituted in the Western District

and the Eastern District of Texas.     Both appeals involve virtually

identical ineffective assistance of counsel arguments arising from

Richard James Randle's plea of "true" to an enhancement conviction

and his concealment from his counsel and the district courts that

he had previously obtained the reversal of the conviction used to

enhance his sentence in both cases.      In each case, we AFFIRM the

decision of the district court denying relief.


                                   1
                               FACTS

     In 1982 Richard James Randle, proceeding pro se, filed an

application for a state writ of habeas corpus on the grounds that

one count of his three-count robbery conviction was improperly

enhanced by a 1975 forgery conviction which was void because it was

based on a fundamentally defective indictment.    The Texas Court of

Criminal Appeals agreed and set aside the first count of the

robbery conviction.1

     Notwithstanding his successful challenge to a count in his

1981 conviction because of the 1975 forgery conviction, Randle

plead guilty in 1993 to separate indictments in Anderson County,

Texas and in Leon County, Texas.       In each instance Randle plead

true to enhancement paragraphs in such indictments based on the

1975 forgery conviction and his 1981 robbery conviction.

 THE ANDERSON COUNTY CONVICTION AND PROCEEDINGS IN THE DISTRICT
COURT FOR THE EASTERN DISTRICT OF TEXAS

                          (No. 94-40295)

     In March 1993, Randle pleaded guilty in Anderson County,

Texas, to robbery and "true" to enhancement paragraphs therein for

the 1975 forgery conviction and the 1981 robbery conviction;      on

March 26th, he was sentenced to 35 years' imprisonment and is

currently in the custody of the Texas Department of Criminal

Justice.   No direct appeal was filed.


     1
      The magistrate judge's report in No. 94-40295 notes that
"[o]n remand Petitioner pled [sic] guilty and was sentenced,
without the enhancement paragraph, to thirty-five years
confinement in the Texas Department of Corrections for count
one."

                                 2
     On March 30th, four days after he was sentenced, Randle filed

a state writ for habeas relief, arguing that the enhancement for

the 1975 forgery conviction was improper because the underlying

conviction was void.   The pleading was prepared on March 27th, the

day after sentencing. His application was denied without a written

order by the Texas Court of Criminal Appeals on June 9, 1993.

     On June 16th Randle filed a petition for federal habeas relief

asserting that (1) the state court's enhancement based on the 1975

forgery conviction was improper because the conviction was void and

(2) he did not receive effective assistance of counsel because

counsel failed to investigate the validity of the enhancement

convictions and failed to advise him as to the correct sentencing

range because the improper enhancement was used to calculate the

sentence.

     In an affidavit attached to the state's motion to dismiss and

answer, Randle's trial counsel stated that (1) prior to the entry

of the guilty plea, but not at any time thereafter, Randle asked

him to investigate whether one of the enhancement convictions had

been reversed;   (2) Randle did not advise him that he "personally

filed the state writ which had resulted in the reversal" of the

conviction nor did he make him aware of the opinion of the court;

(3) shortly after making the request, Randle advised him that he

wanted to accept the plea offer;       (4) he specifically asked Randle

whether he should pursue the investigation, and Randle said that he

should not;   (5) on the morning before sentencing, he met with

Randle and explained the ramifications of the plea, including the


                                   3
waiver of any complaints he might have respecting the proceedings;

(6) the judge read the enhancement provisions to Randle in open

court, explained their effect, and asked Randle specifically how he

wished to plead, and Randle "stated "True' to each one without

reservation in open court and on the record."                   Attached to the

affidavit are several letters written by Randle to the state court

judge asking him, inter alia, to allow Randle to enter into the

plea bargain "as soon as can be arranged."

     The    magistrate     judge    recommended     denial      of   the   petition

without an evidentiary hearing, determining that Randle waived his

right to challenge the enhancement conviction when he pleaded

"true" and that he did not receive ineffective assistance of

counsel. In so concluding, the magistrate judge specifically found

that "Randle made the conscious and deceitful decision to hide from

trial   counsel    the   fact    that    he   had   personally       reversed    the

enhancement conviction [ ], in a pro se state writ, and then he

intentionally entered a plea of true to the same conviction."                    The

magistrate judge also determined that Randle was aware of the

forgery conviction that formed the basis of his habeas corpus

efforts for several years;           that he signed the application for

state habeas      relief   one     day   after    his   plea,   conviction,      and

sentencing;    and that Randle's assertion that he told counsel that

he had received a reversal but could not remember which one was not

credible.

     The    district     court   overruled       Randle's   objections      to   the

magistrate judge's findings, adopted the magistrate judge's report


                                         4
and recommendation, and entered an order denying Randle's petition.

Randle noticed his appeal timely, and the district court granted a

certificate of probable cause.

 THE LEON COUNTY CONVICTION AND PROCEEDINGS IN THE DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

                            (No. 94-50337)

     In February 1993, Randle pleaded guilty to delivery of a

controlled   substance;     although       the   indictment    contained    two

enhancement paragraphs for the 1975 forgery conviction and the 1981

robbery conviction, the judgment reflects that the enhancements

were waived by the state.        Randle was sentenced to 25 years'

imprisonment   and   is   currently       in   the   custody   of   the   Texas

Department of Criminal Justice.

     On March 30, 1993, Randle filed a state writ for habeas

relief, arguing that he did not receive effective assistance of

counsel. His application was denied without a written order by the

Texas Court of Criminal Appeals on June 9, 1993.

     On June 18, 1993, Randle filed a petition for federal habeas

relief asserting that his guilty plea was involuntary and unknowing

because he did not receive effective assistance of counsel.                  He

alleges that his lawyer failed to investigate the validity of the

enhancement convictions and failed to advise him as to the correct

sentencing range because the improper enhancement was used to

calculate the sentence.    Randle moved the court for an evidentiary

hearing.

     In an affidavit attached to the respondent's motion for

summary judgment, Randle's trial counsel stated that (1) prior to

                                      5
the entry of the guilty plea, but not at any time thereafter,

Randle asked him to investigate whether one of the enhancement

conviction had been reversed;         (2) Randle did not advise that he

"personally    filed   the    state   writ    which    had   resulted     in   the

reversal" of the conviction nor did he make him aware of the

opinion of the court;         (3) shortly after making the request to

investigate the validity of the enhancement conviction, Randle

advised him that he wanted to accept the plea offer;                 and (4) he

specifically    asked    Randle       whether     he    should     pursue      the

investigation and Randle said that he should not.             Attached to the

affidavit are several letters written by Randle to the state court

judge asking him, inter alia, to allow Randle to enter into the

plea bargain "as soon as can be arranged."

     The   magistrate    judge    recommended     denial     of   the   petition

without an evidentiary hearing, determining, that Randle did not

receive    ineffective       assistance      of   counsel     when      counsel's

performance was considered in light of all of the circumstances

surrounding the plea bargain because Randle suggested on only one

occasion that one of his enhancement convictions may have been

reversed and should be investigated and then diverted counsel's

attention away from investigation by pressing for a plea bargain.

In so concluding, the magistrate judge specifically noted that

"[t]he judgment in the Anderson County case reflects that the terms

of the plea bargain included the provision that Petitioner's 35

year sentence would run concurrently with the sentence in the

[instant case]."   The magistrate judge also determined that, based


                                       6
upon the information available to him at the time, counsel's advice

that Randle was facing a minimum sentence of 25 years was accurate

and not outside the range of reasonable professional assistance in

the   circumstances     (that    "he   failed     to    inform   either      his

court-appointed attorney or the respective courts that one of the

prior felony convictions" was held to be void over ten years

earlier), and that Randle presented "no facts to support his

patently self-serving assertion" that he would not have pleaded

guilty and insisted upon going to trial.

      The   district   court    overruled   Randle's     objections     to   the

magistrate judge's findings, adopted the magistrate judge's report

and recommendation, and entered an order denying Randle's petition.

Randle noticed his appeal timely, and the district court granted a

certificate of probable cause.

             THE INEFFECTIVE ASSISTANCE OF COUNSEL CLAIM

      In each appeal, Randle contends that his lawyer's failure to

investigate the validity of the enhancement convictions and his

erroneous advice respecting the range of punishment constituted

ineffective    assistance       of   counsel.          This   Court    reviews

ineffective-assistance      claims     to   determine     whether     counsel's

performance was both deficient and prejudicial to the defendant.

U.S. v. Gipson, 985 F.2d 212, 215 (5th Cir.1993) (citing Strickland

v. Washington, 466 U.S. 668, 692, 104 S. Ct. 2052, 2067, 80 L. Ed. 2d
674 (1984)).    Hill v. Lockhart, 474 U.S. 52, 57-58, 106 S. Ct. 366,

369-70, 88 L. Ed. 2d 203 (1985), applied the two-prong Strickland

test to cases involving guilty pleas;           a petitioner must show not


                                       7
only deficient performance, but also that he would not have pleaded

guilty but for the error.      Id.

      Randle alleges that he would not have pleaded guilty had

counsel not been ineffective.        "[E]ffective assistance of counsel

on the entry of a guilty plea requires that counsel ascertain

whether the pleas are entered voluntarily and knowingly."           U.S. v.

Diaz, 733 F.2d 371, 376 (5th Cir.1984).        "[A] particular decision

not to investigate must be directly assessed for reasonableness in

all the circumstances, applying a heavy measure of deference to

counsel's judgments."       Cook v. Lynaugh, 821 F.2d 1072, 1078 (5th

Cir.1987).    The scope of the attorney's duty to investigate may be

limited by a defendant's lack of cooperation. Bell v. Watkins, 692
F.2d 999, 1009 (5th Cir.1982), cert. denied, 464 U.S. 843, 104
S. Ct. 142, 78 L. Ed. 2d 134 (1983).

      The record with respect to the Anderson County conviction

supports the district court's determination that Randle did not

demonstrate    that   his   lawyer    was   ineffective   because   Randle

deliberately failed to disclose his reversal of his 1975 forgery

conviction and he also instructed his counsel to stop pursuing the

matter in order that he might enter a guilty plea "as soon as

[could] be arranged." Randle's previous litigation grounded on the

same argument and his state habeas petition filed four days after

he was sentenced show that he was fully aware, not only that the

enhancement conviction was void, but also the exact ramifications

thereof. Accordingly, Randle's misrepresentation to his lawyer and

to the district court show that his counsel's performance was not


                                      8
deficient and outside the wide range of reasonable professional

assistance.     See U.S. v. Cronic, 466 U.S. 648, 656 n. 19, 104 S. Ct.
2039, 2046 n. 19, 80 L. Ed. 2d 657 (1984).

     Randle has similarly failed to establish that, but for his

counsel's failure to discover the void conviction, his sentence

would have been significantly less harsh.        Randle asserts that had

he known that the possible sentencing range would have been five to

99 years or life, rather than 25 to 99 years or life, he would not

have agreed to a sentence of 35 years and would have insisted on

going to trial.         The record demonstrates that Randle received a

sentence that was in the correct range of five to 99 years;            that,

as part of the plea agreement, a different pending case was

dismissed; and in a third case, Randle received a 25-year sentence

ordered to run concurrently with the instant imprisonment term.

Moreover, since Randle was not led to believe that his guilty plea

would reduce his maximum sentence, and even if he plead guilty in

expectation of possible consequences graver than those he actually

faced,   such    does    not   constitute   prejudice   from   the   alleged

professional error.        See Armstead v. Scott, 37 F.3d 202, 210-11

(5th Cir.).      Accordingly, this district court did not err in

dismissing Randle's ineffective-assistance claims.

     Similarly, the District Court for the Western District of

Texas did not err in rejecting Randle's claim of ineffective

assistance of counsel as the record supports that determination.

Although Randle conclusionally asserts for the first time on appeal

that he did disclose his reversal of the 1975 forgery conviction to


                                      9
his lawyer, that assertion is contradicted by counsel's affidavit,

and is further belied by Randle's failure so to contend prior to

the district court's determination that Randle did not disclose the

invalid    conviction    to    his    lawyer   or     the   district   court.

Accordingly, the district court did not err when it determined, in

light of all of the circumstances, that counsel's performance was

neither   deficient     nor   outside   the    wide   range   of   reasonable

professional assistance.       See U.S. v. Cronic, 466 U.S. 648, 656 n.

19, 104 S. Ct. 2039, 2046 n. 19, 80 L. Ed. 2d 657 (1984).

     Randle also failed to establish that, but for his counsel's

failure to discover the void conviction, his sentence would have

been significantly less harsh.        Randle asserts without explanation

that had he known that the possible sentencing range would have

been 15 to 99 years or life, rather than 25 to 99 years or life, he

would not have agreed to a sentence of 25 years and would have

insisted on going to trial.          The record demonstrates that Randle

received a sentence that was in the correct range of 15 to 99

years;    and that as part of the plea agreement, in a pending case

in Anderson County, Randle received a 35-year sentence ordered to

run concurrently with the instant imprisonment term.               Heretofore,

we find no prejudice is shown from the alleged professional error

of counsel.

                              OTHER ARGUMENTS

     We have considered Randle's other arguments and contentions in

these two appeals, and find them to be without merit for the

reasons set forth below.


                                      10
      I.     An objection to the use of a "prior invalid conviction

for enhancement purposes" is waived when a plea of guilty is

entered to the enhancement charged.    Scott v. Maggio, 695 F.2d 916,

922 (5th Cir.), cert. denied, 463 U.S. 1210, 103 S. Ct. 3544, 77
L. Ed. 2d 1393 (1983);     see also Long v. McCotter, 792 F.2d 1338,

1340 (5th Cir.1986).    Accordingly, the district court did not err

in determining that Randle's plea of true to the enhancement

conviction in Anderson County barred his later challenge of the

conviction of the grounds that the enhancement conviction was void

and should not have been used to enhance his punishment.

     II. Because we find the record in each case clearly adequate

to fairly dispose of Randle's allegations of ineffective assistance

in each case, evidentiary hearings were unnecessary.         U.S. v.

Smith, 915 F.2d 959, 964 (5th Cir.1990);     Rules Governing § 2254

Cases in the U.S. District Courts, Rule 8(a).

      III.    Finally, we reject Randle's claim made in Case No. 94-

50337 that a summary judgment motion is inappropriate in a habeas

corpus proceeding. We recognize summary judgment proceedings as an

appropriate mode used by the district courts of this Circuit in

habeas corpus proceedings.    Rule 11 of the Rules Governing § 2254

Cases in the United States provides that "[t]he Federal Rules of

Civil Procedure, to the extent that they are not inconsistent with

these rules, may be applied, when appropriate, to petitions filed

under these rules."       Randle fails to point out any rule or

procedure in the § 2254 rules which is inconsistent with the

summary judgment procedure allowed by the Federal Rules of Civil


                                  11
Procedure.2

     The    judgments   of   the   district   courts   are   in   each   case

AFFIRMED.




     2
      We note that the motion for summary judgment motion filed
by respondent contained responses to the allegations as required
by Rule 5 of the Rules Governing § 2254 Cases.

                                     12